I agree to what is written in the above opinion with reference to the error of the court in its charge that when the plaintiff proved its case by a preponderance of the evidence it then became the duty of the defendants to establish their reasonable care also by a preponderance of the evidence. That this instruction may well have been harmful to the defendants is evidenced by the action of the jury in returning to the courtroom before their ultimate verdict and requesting further charges and announcing to the court that "We, the Jury, find that both plaintiff and defendant are at fault and that either could have avoided the accident."
This indicated that the question whether the plaintiff should recover was a very close one.
  BROWN, C. J., BUFORD and ADAMS, JJ., concur. *Page 313